On Application por Behearing.
The defendants ask a rehearing of this cause on the question of damages.
We have carefully reconsidered the views expresed by us in our opinion in this case, and see no reason to change them.
We have grave doubts as to the authority of a curator ad hoc, as such, to take out an injunction for and in the name of an absentee. He is not under bond for his faithful administration of the particular affair with which he is charged; and to hold the absentee or his property bound for damages resulting from the illegal acts of one who, in reality, has no mission or authority derived from him whom he represents, and who is not under bond to indemnify his principal, would be, we think, ■going further than our courts have ever gone. It has been held that a minor can not be held liable in damages for the tortious suing out of an injunction in his name by the tutor.
But it does not follow that because the damages can not be recovered *1232of the minor or absentee in such cases that the injured party is without remedy, for he would have his separate action in damages against the wrongdoer, and perhaps against his sureties. But, as we said, this redress can not be had in the injunction suit, for the party is not before the court in his individual capacity.
The rehearing is refused.